Citation Nr: 9915532	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  98-09 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than May 22, 
1997, for the award of a 50 percent rating for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service for more than 21 years, and 
retired from service in May 1995.



This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of March 1998, wherein 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) maintained a 10 percent 
rating that was in effect for the veteran's service-connected 
right knee disorder, and increased the rating assigned for 
his service-connected sleep apnea from 10 percent to 50 
percent, effective as of May 22, 1997.  By means of a rating 
decision dated in May 1998, the RO denied entitlement to an 
effective date earlier than May 22, 1997, for the award of 
that 50 percent rating for sleep apnea.

The issue of entitlement to an effective date earlier than 
May 22, 1997, for the award of a 50 percent rating for sleep 
apnea is the subject of the REMAND section of this decision, 
set forth below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for a right knee 
disability has been developed.

2.  A right knee disability is manifested primarily by range 
of right knee motion from 0 (zero) degrees to 124 degrees, 
and by "slight" functional impairment due to pain.  Neither 
subluxation nor lateral instability is shown.


CONCLUSION OF LAW

The criteria for an increased rating for a right knee 
disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.31, 4.40, 4.45, 4.71a, 4.118, 
Diagnostic Codes 5003, 5256 through 5261, and 7803 through 
7805 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  He has not referenced the 
presence of any pertinent records that are not already 
associated with his claims folder, and the Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection for a right knee disorder, classified as 
residuals of right knee surgery, status post anterior 
cruciate ligament tear times two, was granted by the RO by 
means of a rating decision dated in April 1996, following 
review of the veteran's service medical records and the 
report of a July 1995 VA examination.  The RO noted that his 
service medical records showed that he had undergone 
inservice right knee surgical repair, and that, on post-
service examination, there was slight patellofemoral 
grinding, along with right knee tenderness to palpation and 
swelling.  A 10 percent rating was accordingly assigned.  

As indicated below, it is unclear as to whether a timely 
Notice of Disagreement (NOD) was received by VA; in the 
document at issue, the question of a rating greater than 10 
percent for a right knee disability is referenced.  The 
application of Shipwash v. Brown, 8 Vet. App. 218 (1995), and 
Fenderson v. West, 12 Vet. App. 119 (1999), is not 
established.  In view of the decision rendered herein with 
regard to right knee disability, however, the Board finds 
that consideration of these two decisions is immaterial.  It 
is uncontroverted that the question of entitlement to an 
increased rating for a right knee disability is currently 
before the Board, and will be adjudicated at this time.

The severity of service-connected disorders, to include a 
right knee disability, is ascertained by application of 
criteria set forth in VA's Schedule for Rating 

Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).  Under 
these criteria, the 10 percent rating currently in effect 
contemplates knee disability manifested either by recurrent 
subluxation or lateral instability productive of slight 
impairment (Diagnostic Code 5257), by limitation of flexion 
to 45 degrees (Diagnostic Code 5260), by limitation of 
extension to 10 degrees (Diagnostic Code 5261), or by removal 
of the semilunar cartilage with symptomatic residuals 
(Diagnostic Code 5259).  A rating greater than the current 10 
percent would be warranted for knee impairment productive of 
moderate disability (Diagnostic Code 5257); for flexion 
limited to 30 degrees (Diagnostic Code 5260); for extension 
limited to 15 degrees (Diagnostic Code 5261); or for 
dislocation of the semilunar cartilage, with frequent 
episodes of locking, pain, and effusion into the joint 
(Diagnostic Code 5258).  In addition, a rating greater than 
10 percent can be assigned for favorable knee ankylosis 
(Diagnostic Code 5256).

It must be noted that these ratings are not necessarily 
exclusive; rather, a rating assigned for disability resulting 
from recurrent subluxation or lateral instability is to be 
added to any rating appropriate for limitation of knee 
motion.  Likewise, a disability rating appropriate for a 
scar, such as would be the product of surgery, would be 
added.  See 38 C.F.R. § 4.14 (1998); see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The rating decisions in this 
case indicate that Diagnostic Code 5257 was utilized by the 
RO in its determination that a 10 percent rating was 
warranted for the veteran's right knee injury residuals.  In 
order to ascertain whether a rating greater than 10 percent 
is appropriate, it must also be noted that noncompensable 
evaluations are to be assigned for recurrent subluxation or 
lateral instability that is productive of less than slight 
impairment (Diagnostic Code 5257), for flexion limited to 60 
degrees (Diagnostic Code 5260), and for extension limited to 
5 degrees (Diagnostic Code 5261).  

The report of the most recent clinical evaluation of the 
veteran's right knee, which is the report of a December 1997 
VA orthopedic examination, shows that he stated that "'Now, I 
have pain, weakness, stiffness, heat, instability, giving 
away (sic), locking, fatigability, and lack of endurance.  I 
do not have swelling, heat, or 

redness.  It occasionally is stiff.'"  On examination, 
however, there was "no evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, [or] guarding of movement."  It is also 
noted that his gait was "good," and that there were no 
callosities, breakdown, or unusual shoe pattern.  Stability 
was described as "excellent."  Right knee flexion was 
accomplished to 124 degrees (as compared to full or normal 
flexion of 140 degrees; see 38 C.F.R. § 4.71, Plate II 
(1998)), while extension was accomplished to 0 (zero) 
degrees, which is deemed to constitute full or normal 
extension (see 38 C.F.R. § 4.71, Plate II (1998)).   The 
Board notes that the report of an earlier VA examination, 
conducted in July 1995, shows that right knee range of motion 
was possible from 0 (zero) degrees to 125 degrees.

The Board must conclude, based on these findings, that an 
increased rating for the veteran's right knee disability is 
not warranted.  The ranges of motion noted on examination are 
not of such severity as to warranted compensation for either 
flexion or extension (see Diagnostic Codes 5260 and 5261, 
respectively).  Likewise, any right knee subluxation or 
lateral instability that may be manifested would seem to be 
productive of no more than slight impairment, particularly in 
view of the fact that the December 1997 examination report 
indicates that there was no subluxation, and that there was 
excellent stability; assignment of a rating greater than 10 
percent under Diagnostic Code 5257, based on moderate 
impairment, is not supportable.  Moreover, neither this 
examination report, nor any other medical record, 
demonstrates that the right knee is ankylosed (Diagnostic 
Code 5256) or that the semilunar cartilage is dislocated and 
productive of frequent episodes of locking, pain, and 
effusion into the joint (Diagnostic Code 5258); an increased 
rating cannot be assigned under either of those criteria.

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has also held that evaluations of orthopedic disability 
require consideration of functional impairment; see DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40 and 
4.45 (1998).  In the instant case, however, notwithstanding 
the veteran's assertions, as shown on the December 

1997 examination report, that he experiences what could be 
classified as significant functional impairment ("...I have 
pain, weakness, stiffness, heat, instability, giving away 
(sic), locking, fatigability, and lack of endurance"), the 
examination report does not indicate the presence of 
functional impairment that is not adequately compensated by 
the current 10 percent rating.  As noted above, he has only 
minimal limitation of motion, and no subluxation or 
instability.  The Board in particular points out that the 
December 1997 examination report reflects a diagnosis of 
right knee disability "with slight functional loss due to 
pain."  (Emphasis added.)

Finally, the Schedule stipulates that a 10 percent rating is 
warranted for superficial scars that are poorly nourished and 
which repeatedly ulcerate (Diagnostic Code 7803), and for 
superficial scars that are tender and painful on objective 
demonstration (Diagnostic Code 7804); a noncompensable 
evaluation is warranted if those criteria are not satisfied, 
in accordance with 38 C.F.R. § 4.31 (1998).  In addition, 
scars that limit the function of a particular body part are 
rated pursuant to the resultant impairment (Diagnostic Code 
7805).  In the instant case, it is noted that the December 
1997and July 1995 VA examination reports both indicate that 
the veteran's right knee surgical scars were well healed.

In brief, the clinical evidence does not demonstrate that 
assignment of a rating greater than 10 percent for the 
veteran's right knee disability is warranted.  Since the 
preponderance of the evidence is against his claim for an 
increased rating, that claim, accordingly, fails.  


ORDER

An increased rating for a right knee disability is denied.




REMAND

The veteran has also perfected an appeal with regard to his 
claim for assignment of an effective date earlier than May 
22, 1997, for the award of a 50 percent rating for service-
connected sleep apnea.  He specifically takes issue with the 
RO's finding that he did not indicate timely disagreement 
with the RO's April 1996 denial of a rating greater than 10 
percent for that disorder; he alleges that, to the contrary, 
he submitted an NOD in May 1996, and has submitted documents 
to that effect, one of which appears to have been date 
stamped on May 9, 1996 by the RO.

The authenticity of the NOD purportedly received by the RO on 
May 9, 1996, is a matter of speculation.  The copy of that 
document that is associated with the veteran's claims folder 
is date stamped May 22, 1997.  The copy submitted by the 
veteran appears to be a photocopy of that document, to 
include the reverse side of the document, which is blank 
other than for the date stamp.  It is also noted that the 
document in question was a transmittal form submitted, not by 
the veteran, but by his then-representative; questions arise 
as to how the veteran acquired not only a copy of this 
document, but a copy that has a date stamp on the reverse, 
inasmuch as a date-stamped copy would be in the claims 
folder, and not sent to the veteran.  Moreover, the copy in 
the claims folder has, to reiterate, a different date stamp.

The Board is of the opinion that the questions surrounding 
the authenticity of this document must be resolved prior to 
further appellate review of the veteran's claim for an 
earlier effective date for the assignment of a 50 percent 
rating for his service-connected sleep apnea.  In that 
regard, examination of the document in question must be 
undertaken; the Board is, at this time, unwilling to accept 
the copy submitted by the veteran as conclusive proof that he 
submitted a timely NOD.  In other words, the Board believes 
that the best evidence available - which in this case is the 
original document - should be reviewed.  



This claim is accordingly REMANDED for the following:

1.  The RO is to request that the veteran 
furnish to the RO the original copy of 
the Form SDVA-2, SDVA Transmittal Sheet, 
with the date stamp May 9, 1996.  In the 
alternative, should the veteran refuse to 
relinquish custody of this document, the 
RO should send a field investigator to a 
mutually agreed upon location, to allow 
examination of the document in question.  
In either circumstance, the field 
investigator is to prepare a report 
indicating whether the document in 
question is authentic or whether it is 
not authentic, with particular attention 
to whether the date stamp was in fact 
affixed to that document in a manner 
consistent with VA practices and 
procedures.  The investigator, in this 
report, should also set forth all reasons 
and bases for his or her findings.

In addition, the field investigator 
should attempt to ascertain the source of 
the document in question as proffered by 
the veteran, inasmuch as no such 
document, with that particular original 
date stamp, was associated with the 
claims folder prior to its submission by 
the veteran.

2.  The RO is to document all 
correspondence and contact with the 
veteran with regard to securing review 
and/or access to the document in 
question.

3.  Following completion of the above 
actions, or completion to the extent 
possible, the RO is to review 

the veteran's claim, and determine 
whether a timely NOD to the RO's May 1996 
rating decision was received, and whether 
an earlier effective date for the 
assignment of a 50 percent rating for 
sleep apnea can now be awarded.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further consideration, as 
warranted.

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to ensure compliance with due 
process concerns, and to obtain additional information.  No 
inferences, to include the ultimate disposition of the claim, 
should be inferred.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

